                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF GEORGIA
                          STATESBORO DIVISION


 UNITED STATES OF AMERICA                          CR618-014


         V.




 MICHAEL SHANE BISHOP


                    PRELIMINARY ORDER OF FORFEITURE


      WHEREAS, on September 10, 2018, a federal grand jury sitting in the

Southern District of Georgia returned a thirty-four-count Indictment against

Defendant Michael Shane Bishop (hereinafter, the "Defendant") and several others,

charging violations of 21 U.S.C. § 846 (Conspiracy to Possess with Intent to

Distribute and to Distribute Controlled Substances (Methamphetamine and

Marijuana)); 21 U.S.C. § 841(a)(1)(Possession of Controlled Substance with Intent to

Distribute    a   Controlled   Substance (Methamphetamine, Marijuana, Heroin,

Cocaine)); 18 U.S.C. § 924(c) (Possession of a Firearm in Furtherance of a Drug

Trafficking Crime); 18 U.S.C. § 922(g)(1) (Possession of Firearms by a Prohibited

Person); and 18 U.S.C. § 2(Aiding and Abetting);

      WHEREAS,the Indictment sought forfeiture pursuant 18 U.S.C. § 924(d), and

28 U.S.C. § 2461(c) of any firearm and ammunition involved in the commission of the

offenses charged in the Indictment;

      WHEREAS, the Indictment further sought forfeiture pursuant to 21 U.S.C. §

853, of any proceeds obtained directly or indirectly, and any property used, or
intended to be used, in any manner or part to commit or to facilitate the commission

of the charged offenses;

      WHEREAS, on January 14, 2019, pursuant to a written plea agreement.

Defendant agreed to enter a plea of guilty to Counts 31 and 32 of the Indictment,

which charge a violation of 21 U.S.C. § 841(a) and 18 U.S.C. § 924(c), and Defendant

agrees to forfeit to the United States all right, title and interest in one (1) Forjas

Taurus .38 caliber pistol (hereinafter, the "Subject Property"); and

      WHEREAS, pursuant to his plea agreement. Defendant agreed to waive the

requirements of Federal Rules of Criminal Procedure 32.2, and 43(a)regarding notice

of the forfeiture in the charging instrument, announcement of the forfeiture at

sentencing, and incorporation of the forfeiture in the judgment without further order

of the Court.

      NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED THAT:


      1.     Pursuant 18 U.S.C. § 924(d), 28 U.S.C. § 2461(c), and Rule 32.2(b)(1) of

the Federal Rules of Criminal Procedure, the Government has established the

requisite nexus between the above-described Subject Property and the offense

committed by Defendant, and the Subject Property is hereby forfeited to the United

States.


      2.        Upon entry of this Order, the Attorney General (or a designee) is

authorized to commence any applicable proceeding to comply with statutes governing

third-party rights, including giving notice of this Order.
      3.     Any person, other than the above-named defendant, asserting a legal

interest in the Subject Property may, within thirty days of the final publication of

notice or receipt of notice, whichever is earlier, petition the court for a hearing

without a jury to adjudicate the validity of his alleged interest in the Subject

Property, and for an amendment of the order of forfeiture, pursuant to 28 U.S.C. §

2461(c).

      4.     Pursuant to Fed. R. Crim. P. 32.2(b)(3), this Preliminary Order of

Forfeiture shall become final as to Defendant at the time of sentencing and shall be

made part of the sentence and included in the judgment. If no third party files a

timely claim, this Order shall become the Final Order of Forfeiture, as provided by

Fed. R. Crim. P. 32.2(c)(2).

      5.     Any petition filed by a third party asserting an interest in the Subject

Property shall be signed by the petitioner under penalty of perjury and shall set forth

the nature and extent of the petitioner's right, title, or interest in the Subject

Property, the time and circumstances of the petitioner's acquisition of the right, title

or interest in the Subject Property, and any additional facts supporting the

petitioner's claim and the relief sought.

      6.     If a petition is filed by a third party, and after the disposition of any

motion filed under Fed. R. Crim. P. 32.2(c)(1)(A) and before a hearing on the petition,

discovery may be conducted in accordance with the Federal Rules of Civil Procedure

upon a showing that such discovery is necessary or desirable to resolve factual issues.
        7.    The United States shall have clear title to the Subject Property following

the Court's disposition of all third-party interests, or if none, following the expiration

of the period provided in 21 U.S.C.§ 853(n)(2)for the filing of third-party petitions.

        8.    The Court shall retain jurisdiction to enforce this Order, and to amend

it as necessary, pursuant to Fed. R. Crim. P. 32.2(e).

        9.    The Clerk of the Court shall forward four certified copies of this Order

to Assistant U.S. Attorney Xavier A. Cunningham, United States Attorney's Office

for the Southern District of Georgia, P.O. Box 8970, Savannah, Georgia 31412.




Date:                 ^
             ^ I'                        CHIERJimfi^: J. RANDAL HALL
                                         UNITED^ATES DISTRICT COURT
                                                    IN DISTRICT OF GEORGIA
